DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 16-26 in the reply filed on 04/22/2022 is acknowledged.  The traversal is on the ground(s) that any review of claims 16 to 35 makes plain that the contention that "there are no claim limitations in common with all three groups" is without merit. For example, claim 16 recites "[a] device for producing a Wiegand wire and/or a pulse wire from a wire," and claim 27 recites "[a] method for operating a device as recited in claim 16" (emphasis added). Therefore, all of the features included in claim 16 are included in claim 27. Claim 16 includes ten clauses following the transitional phrase "comprising," and those same ten clauses are included in claim 35 following the phrase "wherein the Wiegand wire is produced using a device including." In addition, claim 27 includes six clauses following the transitional phrase "comprising," and those same six clauses are included in claim 35 following the phrase "wherein the Wiegand wire is produced using a method that includes." Therefore, all of the features included in claim 16, for example, are included in claim 35. Thus, the plain language of claims 16 to 35 belies the contention that "there are no claim limitations in common with all three groups," such that the basis for contending that unity of invention is lacking among Group I to III is without merit.  This is not found persuasive because an international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1 ). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" is defined in PCT Rule 13.2  as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art, therefore Groups I,II and III lack unity of invention because there is no corresponding "special technical features", as there are no claim limitations in common with all three groups.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: substitute specification, page 9; line 10; “First wire section 3” should be --First wire section 4--.  
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  line 7; “a third linear actuator” should be --a second linear actuator--. Note, claim 16; line 23 recites “the second linear actuator”.
Claim 20 is objected to because of the following informalities:  line 4-5; “to wire direction” should be --to the wire direction--.							Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation " the second linear actuator" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegand, US 3,820,090, in view of ZHANG, US 2008/0052887, and further in view of Buchmann, US 2015/0135528.
Regarding claim 16, Wiegand discloses; a device for producing a Wiegand wire and/or a pulse wire (Col. 1; Ln.24, Col. 2; Ln; 30; bistable magnetic wire generate a pulse) from a wire (Fig. 9; 84), comprising: 								a first clamping chuck (Fig. 9; 110); 								a second clamping chuck (Fig. 9; 112); 								wherein the clamping chucks are adapted to feed the wire (Fig. 9; wire 84 feed through pairs of rollers 110 and 112) therethrough, the wire being releasably connectable in a torsionally fixed manner (Col. 10; Ln.51-52; twisting the wire) to the two clamping chucks and/or connectable to the two clamping chucks in a releasable, torsionally fixed and nonpositive manner; 								wherein the clamping chucks are set apart (Fig. 9; pairs of rollers 110 and 112 are set apart) from one another in a wire direction.						Wiegand substantially discloses the invention of bistable magnetic wire with twisting the wire back and forth between two pairs of rollers but is silent about a third clamping chuck; the second clamping chuck being located between the first clamping chuck and the third clamping chuck in the wire direction; wherein the second clamping chuck is rotatably mounted to apply a torsion to a first wire section and to apply a reverse torsion to a second wire section, the first wire section being located between the first clamping chuck and the second clamping chuck, the second wire section being located between the third clamping chuck and the second clamping chuck. 
However ZHANG teaches about bistable magnetic wire 10 passes through three wheels 61, 62 and 63 and oppositely twisted, clockwisely between wheels 61 and 62 and anticlockwisely between wheels 62 and 63 (Fig. 1; 61- 63 and [0045]).				It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wiegand by providing a third clamping chuck; the second clamping chuck being located between the first clamping chuck and the third clamping chuck in the wire direction; wherein the second clamping chuck is rotatably mounted to apply a torsion to a first wire section and to apply a reverse torsion to a second wire section, the first wire section being located between the first clamping chuck and the second clamping chuck, the second wire section being located between the third clamping chuck and the second clamping chuck, as taught by ZHANG, since a forward torque and an opposite torque are the same, the easy magnetization direction of the deformed alloy wire is linearly-distributed and parallel to the longitudinal axis of the alloy wire [0045]. 							Wiegand substantially discloses the invention of bistable magnetic wire with twisting the wire back and forth between two pairs of rollers driven by a motor but is silent about a first linear actuator; and a third linear actuator; 	wherein the first linear actuator is adapted to control and/or regulate a distance in the wire direction between the first clamping chuck and the second clamping chuck; and wherein the second linear actuator is adapted to control and/or regulate a distance in the wire direction between the second clamping chuck and the third clamping chuck.  
However Buchmann teaches that displacement units 13 control and/or regulate the longitudinal displacement of deflection elements 12 for cable blank 6 (Fig. 1; 12,13 and [0023]). 				
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wiegand by providing a first linear actuator; and a third linear actuator; wherein the first linear actuator is adapted to control and/or regulate a distance in the wire direction between the first clamping chuck and the second clamping chuck; and wherein the second linear actuator is adapted to control and/or regulate a distance in the wire direction between the second clamping chuck and the third clamping chuck, as taught by Buchmann, since the displacement unit 13 is actuated such that the displaceable deflection element 12 is relocated upward in a vertical manner, the cable blank 6 is deflected to a corresponding extent, on account of which the motion path of the cable blank 6 from the processing unit 2 to the processing unit 3 is correspondingly lengthened [0025]. 

Regarding claim 23, Wiegand discloses; a sensor (Fig. 2; read coil 22) adapted to detect at least one magnetic variable (Fig. 6; M-H curve).


Regarding claims 25 and 26, Wiegand substantially discloses the invention of bistable magnetic wire composed of iron and nickel but is silent about the wire is made of a material that includes cobalt, iron, and vanadium in claim 25 and the wire is made of a material that includes between 5% and 20% vanadium, between 40% and 65% cobalt, and between 35% and 60% iron in claim 26. 
However ZHANG teaches about bistable magnetic alloy wire consisted of 49.1% Fe, 43.1% Co and 7.8% V.			
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wiegand by providing the wire is made of a material that includes cobalt, iron, and vanadium in claim 25 and the wire is made of a material that includes between 5% and 20% vanadium, between 40% and 65% cobalt, and between 35% and 60% iron in claim 26, as taught by ZHANG, to provide a method for molding the bistable magnetic alloy wire, comprising: 1) processing an alloy wire by heat treatment; and 2) processing the alloy wire by cold treatment of mechanical twisting, the mechanical twisting being a repeated twisting in a continuous state [0016].

Allowable Subject Matter
Claims 17-22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729